ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Volmar Construction, Inc.                     )      ASBCA No. 61120
                                              )
Under Contract No. W912QR-12-C-0074           )

APPEARANCE FOR THE APPELLANT:                        Richard T. Garofalo, Esq.
                                                      Garrity, Graham, Murphy, Garofalo
                                                       & Flinn, P .C.
                                                      East Hanover, NJ

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     R. Lauren Homer, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Louisville

                                ORDER OF DISMISSAL

       The dispute which is the subject of this appeal has been resolved, and a global
settlement on all remaining issues relating to the instant contract has been reached. In
accordance with the parties' Joint Stipulation of Dismissal, this appeal is dismissed with
prejudice.

       Dated: March 21, 2019



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61120, Appeal of Volmar
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals